Citation Nr: 9901836	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
involving the eyes, claimed as residuals of flash burns.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to an increased (compensable) evaluation for 
partial amputation of the tip of the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
1987.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision from the Montgomery, Alabama, Regional Office (RO).  
That determination, in pertinent part, denied service 
connection for hypertension, residuals of flash burns to both 
eyes, and a kidney disorder.  That determination also granted 
service connection for partial amputation of the tip of the 
right middle finger without loss of function, and assigned a 
noncompensable evaluation for the veterans right middle 
finger disorder.  The veteran perfected a timely appeal to 
all of the issues.

The issues of entitlement to service connection for 
hypertension and a disability the kidneys and the eyes, 
claimed as residuals of flash burns, are the subject of the 
remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that that his sensation has decreased 
since the partial amputation of the tip of the right middle 
finger.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased (compensable) 
evaluation for partial amputation of the tip of the right 
middle finger without loss of function.


FINDING OF FACT

The amputation site is located at the distal tip of the right 
middle finger without objective evidence of any associated 
functional impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for partial 
amputation of the tip of the right middle finger without loss 
of function have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§§ 4.20, 4.3 Diagnostic Codes 7899-7805 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's claim for entitlement to 
an increased (compensable) evaluation for partial amputation 
of the tip of the right middle finger without loss of 
function is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that he has presented a 
claim, which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records. 38 C.F.R. § 4.2.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. § 4.10.  It is 
also recognized that disability of the musculoskeletal system 
is primarily the inability, due to damage or an infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  Functional 
impairment due to pain must be considered. 38 C.F.R.  §§ 
4.40, 4.45,4.59 (1998).  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).

The history of the veterans service-connected right middle 
finger disability may be briefly described.  According to a 
service medical record dated in March, 1987, the veteran was 
seen for an injury to the 3rd digit of the right hand after 
he smashed his finger between a wooden pallet and a trash 
dumpster.  X-rays of the right hand were indicated to have 
been normal.  The examiners diagnostic impression was soft 
tissue loss.  Subsequently in March 1987, the veteran was 
seen on several occasions for soft tissue avulsion of the 
distal tip of the 3rd phalanx of the right hand. 

A VA examination was conducted in June 1995.  At that time, 
the veteran reported complaints of having decreased sensation 
since the partial amputation of the tip of the right middle 
finger.  On examination of the right middle finger, there was 
a very small partial amputation of the very tip, which was 
completely healed and appeared to be normal.  The skin was 
slightly tougher at the very tip.  Pin prick sensation was 
decreased.  It was noted that it was not apparent that the 
right middle finger had been amputated at all without 
attention being called to it and that the veteran had perfect 
function of the right hand.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(1998).

The RO has assigned a noncompensable rating for partial 
amputation of the tip of the right middle finger in 
accordance with the VA's Schedule for Rating Disabilities, as 
analogous to Diagnostic Code 7805.  38 C.F.R. Part 4 (1998).

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars, which are tender 
and painful on objective demonstration. 

Diagnostic Code 5154 provides a 10 percent evaluation for 
amputation of the middle finger of the major or minor 
extremity if the point of the amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation will be assigned for 
amputation of the middle finger of the major or minor upper 
extremity if the amputation involves metacarpal resection 
with more than one-half of the bone lost.  

To summarize, the veterans lay statements describing the 
symptoms of his right middle finger disability is considered 
to be competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.  Significantly, 
the June 1995 VA hand, thumb, and fingers examination does 
not demonstrate amputation at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.  
Thus, the criteria for a compensable evaluation under 
Diagnostic Code 5154 are not satisfied.  38 C.F.R. Part 4, 
Diagnostic Code 5154 (1998).  

During the June 1995 examination the veterans only complaint 
was that sensation was not the same at the tip as it used to 
be.  He has no complaints regarding pain. The examination 
showed decreased pinprick sensation.  However, the amputation 
site was well healed.  Additionally, the examiner indicated 
that the veteran had perfect function of the right hand.  
Accordingly, it is the Board judgment that a compensable 
evaluation for the partial amputation of the tip of the right 
middle finger is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no applicable provision upon 
which to assign a compensable evaluation.  Furthermore, the 
Board finds that the clinical data, which has been assembled 
in connection with the veteran's claim, particularly the 
recent VA examination, adequately portrays the extent of 
functional impairment attributable to the veteran's partial 
amputation of the tip of the right middle finger.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 


ORDER

Entitlement to an increased evaluation for partial amputation 
of the tip of the right middle finger.


REMAND

In regard to hypertension, the service medical records show 
the presence of several elevated blood pressure readings 
during the veterans period of active duty.  A summary of 
private hospitalization dated from October 1991 to November 
1991 included a diagnosis of hypertension.  The VA 
examination conducted in June 1995 revealed a diagnosis of 
severe hypertension.  The Board is of the opinion that 
another VA examination would be of assistance to the Board in 
rendering a determination in this case.

The service medical records reveal that in January 1986, the 
veteran was seen for complaints of local pain of the eyes 
after he was hit in the face while involved in an 
altercation.  The diagnosis was blow-out fracture of the left 
orbit.  During May 1986 he was treated for complaints of pain 
to both eyes after welding the previous day. The diagnosis 
was recovering from welding burns of both eyes.  According to 
a service medical record dated in September 1986, the 
examiner concluded that the veteran had a diagnostic 
impression of first degree flash burns of both eyes.  A 
June1987 service medical record includes a diagnosis of 
photophobia. 
A VA ophthalmology examination in June 1995revealed a 
diagnosis of compound myopic astigmatism of both eyes.

Congenital or developmental defects (and refractive errors of 
the eyes) may not be service connected, as they are not 
diseases or injuries under the law.  38 C.F.R. § 3.303 
(1998). The General Counsel of the VA has noted, however, in 
a precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability. O.G.C. Prec. 82-90, 
55 Fed. Reg. 45,711 (1990).  It is noted that while most 
astigmatism is congenital, it may also occur as a result of 
trauma.  See Browder v. Brown, 5 Vet. App. 268, 272 (1993).  
In this case, further examination and opinion is indicated in 
view of the inservice injuries.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for hypertension and 
his eyes since his release from active 
duty.  The RO should inform the veteran 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.

2.  The RO should request the VA medical 
facility in Tuscaloosa, Alabama, to 
furnish any additional treatment records 
covering the period from May 1995 to the 
present.

3.  The RO should schedule the veteran 
for a VA examination by a specialist in 
cardiovascular disorders in order to 
determine the severity and etiology of 
the essential hypertension.  In addition 
to serial blood pressure readings, any 
other testing deemed necessary should be 
accomplished.  The examiner is requested 
to render an opinion as to whether it is 
as least as likely as not that the 
hypertension is related to the elevated 
blood pressure readings recorded during 
service?  A complete rational for any 
opinion expressed should be included in 
the examination report.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review prior to the examination.

4.  A VA examination should be conducted 
by an ophthalmologist in order to 
determine the nature, severity and 
etiology of any eye disability.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review prior to the examination.  In 
addition to an x-ray of the left orbit, 
any other testing deemed necessary should 
be performed.  The examiner is requested 
to identify any refractive error present.  
In conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
current eye disability is related to 
service, particularly the flash burns and 
the eye trauma?  The examiner should also 
determine the etiology of any astigmatism 
present, noting whether such astigmatism 
is congenital or developmental in nature 
and, if so, the approximate date of onset 
of such disorder and, if appropriate, 
whether such disorder underwent an 
increase in severity during service.  The 
examiner should also provide rationales 
for his or her opinions.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration.  The veteran is 
claiming that his kidney disorder is related to the 
hypertension.  Accordingly, a decision regarding this issue 
will not be made until the requested development has been 
completed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
